NOTICE: NOT FOR PUBLICATION.
    UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
           LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                               ERIN R., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY,1 M.R., Appellees.

                              No. 1 CA-JV 14-0186
                               FILED 12-09-2014


            Appeal from the Superior Court in Maricopa County
                              No. JD 23125
              The Honorable Shellie F. Smith, Judge Pro Tem

                                   AFFIRMED


                                    COUNSEL

Arizona Attorney General’s Office, Phoenix
By Michael Valenzuela
Counsel for Appellee Department of Child Safety

Denise Lynn Carroll, Scottsdale
Counsel for Appellant




1     Pursuant to S.B. 1001, Section 157, 51st Leg., 2nd Spec. Sess. (Ariz.
2014) (enacted), the Department of Child Safety is substituted for the
Arizona Department of Economic Security in this matter. See ARCAP 27.
                            ERIN R. v. DCS, M.T.
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Margaret H. Downie delivered the decision of the Court,
in which Judge Andrew W. Gould and Judge Samuel A. Thumma joined.


D O W N I E, Judge:

¶1           Erin R. (“Mother”) appeals the superior court’s order
terminating her parental rights to daughter M.R. For the following
reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY2

¶2            M.R. was born in November 2003. M.R.’s older brother
removed her from Mother’s home in 2012 and placed her with relatives
because Mother had disappeared and the home lacked power or running
water. In January 2013, DCS took custody of M.R., filed a dependency
petition, and placed M.R. with her maternal grandmother. Mother could
not be located, so DCS served her through publication. M.R.’s
grandmother obtained an order of protection against Mother that, among
other things, prohibited Mother from having any contact with M.R.

¶3            In April 2013, Mother contacted DCS, and the agency began
offering her services. Mother, however, did not appear at the dependency
hearing, and the superior court found M.R. dependent and approved a
case plan of severance and adoption. In June 2013, DCS moved to
terminate Mother’s parental rights, alleging abandonment under A.R.S. §§
8-531(1) and -533(B)(1), and a history of chronic drug abuse under A.R.S. §
8-533(B)(3). DCS later amended the petition to also allege that M.R. had
been in an out-of-home placement for both nine and fifteen months under
A.R.S §§ 8-533(B)(8)(a) and -533(B)(8)(c), respectively.

¶4          Mother did not appear at the severance trial, which
proceeded in her absence. Concluding that DCS had proven all of the
alleged grounds and that severance was in M.R.’s best interests, the


2      On appeal, “[w]e view the facts in the light most favorable to
upholding the juvenile court’s order.” Ariz. Dep’t of Econ. Sec. v. Matthew L.,
223 Ariz. 547, 549, ¶ 7, 225 P.3d 604, 606 (App. 2010).



                                      2
                           ERIN R. v. DCS, M.T.
                           Decision of the Court

superior court terminated Mother’s parental rights. Mother timely
appealed. We have jurisdiction pursuant to Arizona Revised Statutes
(“A.R.S.”) §§ 8-235(A), 12-120.21(A)(1), -2101(A)(1).

                               DISCUSSION

¶5            A court may terminate parental rights if it finds a statutory
ground for severance by clear and convincing evidence. A.R.S. §§ 8-
533(B), -537(B). We review termination orders for an abuse of discretion.
See Xavier R. v. Joseph R., 230 Ariz. 96, 100, ¶ 11, 280 P.3d 640, 644 (App.
2012).

¶6            Mother’s sole contention on appeal is that DCS did not
provide appropriate services because it did not establish visitation with
M.R. When DCS seeks to terminate a parent-child relationship based on
time in care, it must establish, by clear and convincing evidence, that it
“made a diligent effort to provide appropriate reunification services.” See
A.R.S. §§ 8-533(B)(8), -537(B); Christina G. v. Ariz. Dep’t of Econ. Sec., 227
Ariz. 231, 234-35, ¶¶ 12-15, 256 P.3d 628, 631-32 (App. 2011).

¶7            DCS imposed two conditions on visitation: (1) that Mother
demonstrate sobriety; and (2) that Mother resolve the order of protection
issued by a different court that prevented contact with M.R. The case
manager testified Mother has a history of chronic substance abuse, has
“been in different rehabs,” and has used drugs since the age of 13. DCS
offered Mother substance abuse treatment, drug testing, and bus passes.
DCS advised Mother she would be offered additional services if she
demonstrated sobriety. Mother, however, did not follow through with the
offered services. Although DCS referred her to substance abuse treatment
on more than five occasions, Mother only went to two initial evaluations,
and despite being recommended for further treatment, “never showed up
anymore.” Additionally, Mother knew she was required to call in for
random drug testing instructions every day and to test when directed.
However, she called in erratically, and failed to test as directed on at least
13 occasions. The case manager testified Mother’s substance abuse was
continuing, and due to lack of compliance with the services offered,
further rehabilitative services would be futile. See Mary Lou C. v. Ariz.
Dep’t of Econ. Sec., 207 Ariz. 43, 49-50, ¶¶ 15-18, 83 P.3d 43, 49-50 (App.
2004) (DCS need not offer futile services).

¶8            The case manager further testified DCS would have offered
a parent aide to facilitate visitation if Mother had resolved the outstanding
order of protection. However, as the superior court found, Mother “made



                                      3
                           ERIN R. v. DCS, M.T.
                           Decision of the Court

no effort to have the order of protection lifted so that she could visit her
daughter.” See Michael J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz. 246, 251, ¶
25, 995 P.2d 682, 687 (2000) (“The burden to act as a parent rests with the
parent, who should assert [her] legal rights at the first and every
opportunity.”). On this record, the superior court properly concluded that
DCS made a diligent effort to provide appropriate reunification services.

                              CONCLUSION

¶9           We affirm the order terminating Mother’s parental rights.




                                  :gsh




                                         4